BROWNIE’S MARINE GROUP, INC.
940 N.W. 1st Street, Fort Lauderdale, Florida 33311
 
Restricted Stock Agreement
 
April 21, 2011


Mr. Robert Carmichael
940 N.W. 1ST Street
Fort Lauderdale, Florida 33311


Dear Mr. Carmichael:


The Board of Directors ("Board") has awarded 20,000,000 shares of Brownie’s
Marine Group, Inc. (the “Corporation”) common stock, par value $0.001 per share
(the "Stock"), to you in the form of Restricted Stock.  The term "Restricted
Stock" as used in this Restricted Stock Agreement refers to the Restricted Stock
awarded to you under this Restricted Stock Agreement.
 
This letter constitutes the Restricted Stock Agreement and sets forth the terms
and conditions of your award, as determined by the Board.
 
1.  CONSIDERATION FOR AWARD
 
The consideration for the Restricted Stock is your continued service to the
Corporation as a full-time employee during the Restricted Period set forth below
and the consideration provided under the unanimous written consent of the board
of directors dated even herewith.  If you do not continue to perform services
for the Corporation as a full-time employee during the entire Restricted Period,
your award will be forfeited in whole or in part, as applicable.
 
2.  CONDITIONS TO AWARD
 
If you desire to accept the Restricted Stock award, you must acknowledge your
acceptance and receipt of this Restricted Stock Agreement by simultaneously
signing the enclosed copy of this Restricted Stock Agreement in the space
provided and returning each to the Corporation.
 
For your acceptance to be effective and for the award to be enforceable, you
must return your signed acknowledgment.  If the signed Restricted Stock
Agreement are not received within 5 business days of the date of this Restricted
Stock Agreement, this Restricted Stock award will be void and of no effect.
 
Upon receipt of a signed copy of this Restricted Stock Agreement the Corporation
will issue a certificate in your name for the shares; however the Corporation
will maintain custody of the shares until the Restricted Period ends or the
shares are forfeited.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  RIGHTS OF OWNERSHIP/RESTRICTIONS ON TRANSFER
 
Until the expiration or termination of the periods described in Section 4 below
(the "Restricted Period"), the Restricted Stock will be held in your name by the
Corporation, and you will not be entitled to delivery of a certificate(s)
representing the Restricted Stock.  Nevertheless, subject to the forfeiture
provisions described below, you will be the record owner of the Restricted
Stock, will have the right to receive cash dividends, if any, on the Restricted
Stock, will have the right to vote the Restricted Stock and will generally have
the rights and privileges of a stockholder as to such Restricted Stock except
that during the Restricted Period you may not sell, transfer, assign, pledge,
use as collateral or otherwise dispose of or encumber the Restricted Stock.  The
Corporation may place a legend on the certificates representing the Restricted
Stock indicating the existence of these restrictions.
 
Upon expiration or termination of the Restricted Period with respect to any
particular shares, and subject to the forfeiture provisions set forth below, a
certificate(s) evidencing the shares for which the restrictions have expired or
terminated will be issued in your name) and delivered to you.  This certificate
will not contain the restrictive legend referred to above although it may
contain any other legend the Corporation determines is appropriate under the
securities laws.  At that time, the Corporation is required to collect the
appropriate amount of federal, state and local taxes.
 
By accepting this Restricted Stock award you agree for yourself, your heirs and
legatees that, unless the shares have been registered under the Securities Act
of 1933, as amended, any and all shares granted hereunder shall be acquired for
investment and not for distribution, and upon the release of any or all of the
shares subject to the award granted hereunder after the end of applicable
Restricted Period, you, or your heirs or legatees receiving such shares, shall
deliver to Enviro Voraxial Technology, Inc. a representation in writing that
such shares are being acquired in good faith for investment and not for
distribution. Enviro Voraxial Technology, Inc. may place a "stop transfer" order
with respect to such shares with its transfer agent and place an appropriate
restrictive legend on the stock certificate unless such shares are registered.
 
After the expiration or termination of the Restricted Period and the shares are
delivered to you, you will enjoy all of the rights and privileges associated
with ownership of the shares including the right to encumber, sell or otherwise
transfer the shares.  You should note, however, that, while the shares would
thus be free of the restrictions imposed during the Restricted Period, your
ability to sell the shares may be limited under the federal securities laws,
subject to registration under the Securities Act of 1933, as amended, or an
appropriate exemption thereunder which is available.
 
4.  RESTRICTED PERIOD/FORFEITURE
 
Except as set forth below, all of your Restricted Stock will be forfeited and
all of your rights to the Restricted Stock will cease without further obligation
on the part of the Corporation unless you continue to provide services to the
Corporation as a regular full-time employee of the Corporation until the
expiration or termination of the Restricted Periods as set forth in the
following paragraphs.
 
 
2

--------------------------------------------------------------------------------

 
 
The Restricted Stock granted hereunder will be divided into two categories and
the Restricted Period with respect to each category will expire as follows:
 
 
(i)
the restrictions on the first category of one-half (50%) of the shares will
expire on April 20, 2012 if you continue to be employed as a regular full-time
employee by the Corporation until that date; and

 
 
(ii)
the restrictions on the second category of one-half (50%) of the shares will
expire on April 20, 2013. if you continue to be employed as a regular full-time
employee by the Corporation until that date.

 
5.  CHANGES IN CAPITALIZATION
 
In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued during the Restricted Period with
respect to the Restricted Stock, you will have the same rights and privileges
and be subject to the same restrictions and risks of forfeiture with respect to
such shares as you have with respect to the Restricted Stock, and such shares
will be treated as Restricted Stock.
 
6.  MISCELLANEOUS
 
Nothing contained in this Restricted Stock Agreement shall confer upon you any
right of continued employment by the Corporation.  In addition, nothing in this
Restricted Stock Agreement limits in any way the right of the Corporation to
terminate your employment at any time.  The value of the Restricted Stock
awarded to you will not be taken into account for other benefits offered by the
Corporation, if any. Notwithstanding any other provision of the Restricted Stock
Agreement to the contrary, the Restricted Stock must be held at least six months
from the date of grant.
 
This Restricted Stock Agreement constitute the entire agreement governing the
terms of your Restricted Stock grant and supersede all other prior agreements
and understandings, both written and oral, between you and the Corporation or
any employee, officer or director of the Corporation.
 

 
Sincerely,
     
BROWNIE’S MARINE GROUP, INC.
     
/s/Robert Carmichael
 
Name: Robert Carmichael
 
Its: CEO



Acknowledged and Agreed:
     
/s/Robert Carmichael
 




 
3

--------------------------------------------------------------------------------

 